Appellant insists that even though he did transport three quarts of whiskey bought by him for a friend who *Page 522 
was in the car with him, such transportation was for accommodation and not profit, and therefore he was not punishable for such transportation, and he cites Green v. State, 259 S.W. Rep. 582, and Mayo v. State, 245 S.W. Rep. 241. In Green's case it was contended on the trial that all the whiskey was transported for medicinal purposes, and the case was reversed because a charge appropriate to this theory was not given. In Mayo's case he offered to show by others that he suffered from an illness for which whiskey gave relief, and that he had been using same for such illness on the advice of a physician. This evidence was offered to corroborate his own testimony that he was taking the whiskey to his home on the occasion in question solely for use as a medicine. This court held it error to reject such proof.
Inasmuch as there was no contention made in the instant case that the liquor bought and transported by appellant for his friend was for medicinal purposes, we fail to see the application of the authorities cited.
The refusal to give special charge No. 2 was in no way excepted to, which fact would be a necessary predicate for its consideration by us. Nor do we think paragraph 5 of the court's main charge open to appellant's exception taken thereto.
Regretting our inability to agree with the contentions of appellant, the motion for rehearing will be overruled.
Overruled.